 1  WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                             EASTERN DIVISION
10
11   DEBBIE J. TUCKER,               )             CASE NO.: ED CV 18-01453-MRW
                                     )
12                    Plaintiff,     )             ORDER AWARDING EAJA FEES
                                     )
13               v.                  )
                                     )
14   NANCY A. BERRYHILL, Acting      )
     Commissioner of Social Security )
15   Administration,                 )
                                     )
16                    Defendant.     )
     ______________________________ )
17
18         Based upon the parties’ Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees (“Stipulation”),
20         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act, ("EAJA”) in the amount of ONE THOUSAND SIX
22   HUNDRED DOLLARS and 00/cents ($1,600.00), as authorized by 28 U.S.C. §
23   2412 (d), and subject to the terms and conditions of the Stipulation.
24
25   DATED:March 13, 2019           __________________________________
                                     HONORABLE MICHAEL R. WILNER
26                                   UNITED STATES MAGISTRATE JUDGE
27
28




                                              1
